t c summary opinion united_states tax_court henry anthony williams petitioner v commissioner of internal revenue respondent docket no 11734-08s filed date henry anthony williams pro_se bryan e sladek and robert d heitmeyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the deficiency resulted from the disallowance of a dollar_figure deduction petitioner claimed for alimony payments the sole issue for decision is whether petitioner is entitled to a deduction under sec_215 for alimony payments he made in to his former wife background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition petitioner married phyllis eve williams ms williams in date their marriage produced one child the couple separated in throughout the marriage ms williams abused petitioner when they separated they did not obtain a court order of separation but subsequently petitioner drafted an informal handwritten agreement informal agreement on date which they both signed in this informal agreement petitioner agreed to make alimony payments to ms williams during the time of the separation and that ms williams shall receive as alimony payment the rental income from the property owned by henry a williams the amount is dollar_figure per month the informal agreement did not discuss petitioner’s obligation to ms williams upon or after her death without petitioner’s knowledge ms williams fraudulently obtained a second mortgage on the rental property petitioner became aware of the second mortgage in late but was unable to prevent his loss of the property in a foreclosure in late or after the foreclosure petitioner and ms williams made oral changes to the terms of petitioner’s spousal support obligation to ms williams they never reduced these oral understandings to writing the court received into evidence copies of three checks and one money order each for dollar_figure dated june through date from petitioner payable to ms williams the court also received a copy of a check for dollar_figure dated date from petitioner payable to pfcs petitioner did not explain this acronym petitioner obtained a judgment of dissolution divorce decree terminating the marriage which the superior court of california los angeles county superior court entered on date ms williams was not present at the hearing the divorce decree ordered spousal support and a property division referencing an attached terse written judgment attachment the divorce documents did not discuss child custody and did not order child_support under the attachment the superior court retained jurisdiction over income_tax debts from and spousal support and stated that ms williams had defrauded petitioner of dollar_figure neither the divorce decree nor the attachment stated a fixed amount of spousal support or provided a mechanism to determine the precise amount of spousal support discussion the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that a determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 e income_tax regs under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets other requirements of the section petitioner has neither argued for a burden shift nor established his compliance with the requirements of sec_7491 petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous as a threshold matter petitioner has failed to satisfy his burden of substantiating the dollar_figure expenditure petitioner provided copies of disbursements showing that he paid dollar_figure to ms williams during the dollar_figure check to pfcs is inconclusive a payment to a third party can certainly qualify as alimony under the right circumstance including payments for the payee spouse’s shelter or utilities see leventhal v commissioner tcmemo_2000_92 however petitioner did not elucidate the pfcs payee the type of expense he paid or the separation or divorce instrument that purportedly required the dollar_figure check petitioner also did not provide evidence to support the rest of his dollar_figure figure therefore at best petitioner has substantiated dollar_figure of the deduction however for the reasons stated below petitioner is not entitled to a deduction for alimony even for that reduced_amount sec_215 allows an individual a deduction for alimony or separate_maintenance payments made during a year if those amounts are includable in the gross_income of the recipient under sec_71 sec_215 provides in relevant part sec_215 alimony etc payments a general_rule --in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year b alimony or separate_maintenance payments defined -- for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments as previously stated alimony or separate_maintenance payments are defined by sec_71 which provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse a payment is deductible as alimony only if all four requirements of sec_71 are satisfied see jaffe v commissioner tcmemo_1999_196 the only two elements at issue here are subparagraphs a and d whether petitioner made the payments under a divorce decree or separation instrument and whether petitioner’s obligation to ms williams did not extend beyond her death we first discuss the requirement of sec_71 that the liability not extend beyond the death of the payee spouse in instances as here where the separation instrument and divorce decree are inconclusive or silent as to the alimony obligation after the death of the payee the court will look to any applicable default provision in the jurisdiction in which the divorce took place le v commissioner tcmemo_2008_183 the applicable statute is cal fam code sec west see hilton v mcnitt p 2d cal citing predecessor statute according to this california family law code section except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party cal fam code sec consequently because the applicable california default statute terminates the alimony payments upon ms williams’ death the informal agreement and the divorce decree satisfy the termination requirement of sec_71 that leaves one final requirement namely whether petitioner made his payments under_a_divorce_or_separation_instrument in accordance with sec_71 sec_71 defines a qualifying divorce_or_separation_instrument as follows a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the term written_separation_agreement is not defined by the code the legislative_history or applicable regulations 59_tc_97 leventhal v commissioner tcmemo_2000_92 while courts have interpreted the writing requirement leniently see leventhal v commissioner supra azenaro v commissioner tcmemo_1989_224 courts require nonetheless an actual writing that expresses a clear ascertainable_standard by which to calculate support amounts 66_tc_308 holding that payments made under an oral agreement were not alimony leventhal v commissioner supra petitioner’s informal agreement may have qualified as a written_separation_agreement before the foreclosure of his rental property in or however once petitioner lost his stated source of rental income with which to make the contractual support payments the couple made oral changes to their informal agreement petitioner acknowledges that they did not reduce the changes to writing while it is strange that petitioner would continue to make support payments to ms williams after she defrauded him of dollar_figure the key point is that the informal agreement is simply not a written_separation_agreement that governed the payments petitioner made in the year at issue in other words because the informal agreement did not reflect the oral changes that the couple made to their arrangement the informal agreement does not satisfy sec_71 which requires that ms williams received the payments in under_a_divorce_or_separation_instrument the divorce decree and the attachment are likewise insufficient for purposes of sec_71 first as a matter of timing petitioner made the payments in before the entry date of the divorce decree date payments made before the existence of a written divorce_or_separation_instrument are not deductible by the payor spouse ali v commissioner tcmemo_2004_284 therefore with respect to the divorce decree because petitioner made the payments to ms williams before the superior court entered the divorce decree he did not make the payments under_a_divorce_or_separation_instrument as sec_71 requires further the divorce decree and its attachment ordered petitioner to provide a property division as well as spousal support but did not provide a specific amount or an ascertainable_standard by which to compute these obligations therefore the language in the divorce decree and the attachment fails to establish that petitioner’s payments were for spousal support and not for a nondeductible purpose such as a property settlement accordingly petitioner’s divorce decree and its attachment do not satisfy the sec_71 requirement for the foregoing reasons we sustain respondent’s determination none of petitioner’s payments in to ms williams qualify as alimony and therefore petitioner is not entitled to an alimony deduction for under sec_215 or any other provision we have considered the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that those arguments are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
